DETAILED ACTION
This action is in response to the amendment filed 8/1/2022.
Claims 23-42 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.  Applicant argues on pages 6 and 7 of the amendment that neither Miyazawa nor Marvit, taken alone or in combination, teaches or suggests the limitations of claim 23.
The examiner respectfully disagrees.
	Applicant’s limitations, in essence, refer to a first movement of a device enabling a mode of the device, and while the mode is enabled, a second movement, different from the first, causes a change in orientation of a display of the device.  
Miyazawa is cited as teaching the second movement.  As Miyazawa shows in Figs. 5 and 8, a movement which changes an orientation of the device would cause the display orientation to change.  However, as described below, Miyazawa does not explicitly teach of a mode which allows display orientation changes and said mode being activated through movement of the device.  
In a similar field of endeavor, Marvit teaches of controlling a device through movements of said device (see abstract).  Marvit teaches in paragraph [0064] that two different modes of operation of the device may occur.  One where motion detection may be utilized as input (such as the change in orientation of Miyazawa) and a second mode where movement of the device is not utilized as input.  Marvit teaches in paragraph [0065], that when the motion input is disabled, movement of the device is disregarded.  Marvit in paragraph [0066] “any number of user-initiated actions to act as a single trigger for zero-point selection and selective engagement/disengagement of the motion sensitivity of the device”.  One being “moving device 10 in a particular way (e.g., movement corresponding to a particular gesture)”.  This movement of the device for enabling a mode of the device is interpreted as encompassing applicant’s first movement described above.  
Upon the combination of Miyazawa in view of Marvit, one of ordinary skill in the art would have arrived at a device which at first disregards movement (Marvit), receives a particular movement of said device (Marvit), enables a mode where movement is utilized as input (Marvit), and receive a movement of the device which changes the orientation of the device and changes the orientation of the display accordingly (Miyazawa).
One of ordinary skill would have been motivated to have made such modficiation because as Marvit teaches in paragraph [0067], disabling motion input of a device may benefit a user of Miyazawa in avoiding unintentional input.  The unintentional inputs may be, purely for example, a user of the device laying down while viewing said device in their hand.  The teachings of purely Miyazawa may interpret this “change in orientation” of the device as being the user wishing to re-orient the display, despite the user still viewing the device in its original orientation (i.e. both the user and the device have changed orientation, therefore not requiring a re-orientation of the display).  The modification in view of Marvit would benefit this example user in avoiding such unintentional device movements being interpreted as input.
The examiner would like to further note that while applicant describes Miyazawa as teaching fall detection, this is seen as a further suggestion by Miyazawa as desiring two modes, where device movement as input is either enabled/disabled.  While Marvit teaches of setting a “zero-point” as well as enabling/disabling device movement input, as Marvit teaches in paragraph [0063], the zero-point is utilized for when movement input is enabled, and is thus not needed for when said input is disabled.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-29, 31, 33, 35, 38-40, and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazawa (US 8,194,033), in view of Marvit et al. (US 2005/0212749), hereinafter Marvit.

As per claim 23, Miyazawa teaches the following:
a method for changing the orientation of a displayed user interface on a display of an electronic device, (see Fig. 5, states of interface), the method comprising:
detecting movement of the electronic device relative to gravity, wherein detecting movement comprises detecting a non-zero amount of movement.  As Miyazawa shows in Fig. 5, a device is oriented with respect to gravity;
enabling a mode of the electronic device in response to the detected movement; 
while the mode is enabled, detecting an input with the electronic device, wherein the detected movement of the electronic device is different than the detected input.  See Miyazawa Fig. 8, steps ST 15 and 16.
changing the orientation of the displayed user interface on the display in response to the detected input.  See Fig. 8, ST18.
However, Miyazawa does not explicitly teach of enabling a mode of the device in response to the movement.  In a similar field of endeavor, Marvit teaches of controlling a device in response to motion of the device.  Marvit further teaches in paragraphs [0064] and [0065], that the device may operate in two different modes, one in which the display 12 is modified by detected motion and one in which the display is not modified.  As Marvit teaches in paragraph [0066], a possible user-initiated action fo engagement/disengagement of motion sensitivity may include “moving device 10 in a particular way (e.g., movement corresponding to a particular gesture)”.
Therefore, upon the modification of Miyazawa in view of Marvit, the device would detect movement of the device, relative to gravity, by a non-zero amount (the “particular gesture” of Marvit).  The movement would switch modes of the device so that device movements would modify the display (Marvit, paragraph [0065]).  The device may then be moved to re-orient the display (Miyazawa, Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the orientation changing method of Miyazawa with the mode changing via device movement of Marvit.  One of ordinary skill would have been motivated to have made such modification because as Marvit teaches in paragraph [0006], such motion controlled toggling would benefit a user of Miyazawa by facilitating motion interface capability and easily directing the device to ignore unintended motion.
The examiner would like to make further not of Marvit’s paragraph [0034], where the device may be a portable device such as a watch.

Regarding claim 24, modified Miyazawa teaches the method of claim 23 as described above.  Miyazawa further teaches the following:
the detected movement of the electronic device is independent from the detected input.  As Miyazawa teaches in column 13, lines 18-33, and in column 5, lines 29-45, the entering of an orientation mode and changing of the orientation are two separate and independent inputs.

Regarding claim 25, modified Miyazawa teaches the method of claim 23 as described above.  Miyazawa further teaches the following:
the detecting the input comprises detecting an output of a motion sensing component of the electronic device.  As Miyazawa teaches in column 4, line 43 – column 5, line 6, “Acceleration Sensor and Gravitational Acceleration Sensor 31”, and column 11, lines 1-25, a fall detection signal may be sent.  This detection essentially locks the device from any changes including orientation.  

Regarding claim 26, modified Miyazawa teaches the method of claim 25 as described above.  Miyazawa further teaches the following:
the changing comprises changing the orientation of the displayed user interface in response to the detected output.  As Miyazawa teaches in column 5, lines 29-45, a gravitational acceleration signal is received to determine a degree of inclination of the relative coordinate axes of the portable type audio player 1 with respect to the absolute coordinate axes with reference to the direction of gravitational acceleration.  Based on this determination the orientation of the user interface is set to one of the states presented in Fig. 5.  

Regarding claim 27, modified Miyazawa teaches the method of claim 25 as described above.  Miyazawa further teaches the following:
defining an angle from the detected output.  As Miyazawa teaches in column 5, lines 29-45, a gravitational acceleration signal is received to determine a degree of inclination of the relative coordinate axes of the portable type audio player 1 with respect to the absolute coordinate axes with reference to the direction of gravitational acceleration; and
wherein the changing comprises changing the orientation of the displayed user interface by the defined angle.  As Miyazawa teaches in column 5, lines 29-45, a gravitational acceleration signal is received to determine a degree of inclination of the relative coordinate axes of the portable type audio player 1 with respect to the absolute coordinate axes with reference to the direction of gravitational acceleration.  Based on this determination the orientation of the user interface is set to one of the states presented in Fig. 5.

Regarding claim 28, modified Miyazawa teaches the method of claim 23 as described above.  Miyazawa further teaches the following:
the detecting the movement comprises detecting an output of a motion sensing component of the electronic device.  As Miyazawa teaches in column 4, line 43 – column 5, line 6, “Acceleration Sensor and Gravitational Acceleration Sensor 31”, and column 11, lines 1-25, a fall detection signal may be sent.  This detection essentially locks the device from any changes including orientation.  

Regarding claim 29, modified Miyazawa teaches the method of claim 28 as described above.  Miyazawa further teaches the following:
the motion sensing component comprises an accelerometer.  As Miyazawa teaches in column 5, lines 29-45, a gravitational acceleration signal is received to determine a degree of inclination of the relative coordinate axes of the portable type audio player 1 with respect to the absolute coordinate axes with reference to the direction of gravitational acceleration.  Based on this determination the orientation of the user interface is set to one of the states presented in Fig.5.  

Regarding claim 31, modified Miyazawa teaches the method of claim 28 as described above.  Miyazawa further teaches the following:
the detecting the input comprises detecting another output of the motion sensing component of the electronic device.  As Miyazawa shows in Fig. 12, any number of state changes may be entered while a hold key is released.

Regarding claim 33, modified Miyazawa teaches the method of claim 23 as described above.  Miyazawa further teaches the following:
after the changing, while the mode is enabled, detecting another input with the electronic device; and in response to the detected other input, exiting the mode to lock the changed orientation of the displayed user interface.  As Mizayawa shows in Fig. 12, a display orientation may be continually changed until a hold key is depressed, (another input), which locks the display in a current orientation.

Regarding claim 35, modified Miyazawa teaches the method of claim 23 as described above.  Miyazawa further teaches the following:
the detecting movement of the electronic device relative to gravity comprises detecting a particular movement of the electronic device with a motion sensor of the electronic device.  As Miyazawa shows in Fig. 8, ST14-16, the device attempts to realign the orientation of the display in response to an attitude of the device, where the changing of said attitude is interpreted as encompassing applicant’s “particular movement”, such as, for example, the user moving the device from a landscape to a portrait orientation.

As per claim 38, Miyazawa teaches the following:
an electronic device comprising:
a housing, (see Fig. 1, #1(1a)); 
a display coupled to the housing, (see Fig. 1, #23); 
a motion sensor coupled to the housing, (see Fig. 1, #31); 
and control circuitry that: 
directs the display to display a user interface in a first orientation on the display, (see Fig. 5A); 
receives event data from the motion sensor while the user interface is displayed in the first orientation on the display wherein the event data corresponds to a non-zero amount of movement with respect to gravity; 
enables a mode of the electronic device in response to the received event data;
receives input data while the mode is enabled.  As Miyazawa shows in Fig. 8, an “attitude” of the device may change.  Miyazawa shows in Fig. 1, 31, acceleration and gravitational sensors may be utilized to detect attitude changes; and 
directs the display to display the user interface in a second orientation on the display in response to the received input data.  See Fig. 5.
However, Miyazawa does not explicitly teach of enabling a mode of the device in response to the movement.  In a similar field of endeavor, Marvit teaches of controlling a device in response to motion of the device.  Marvit further teaches in paragraphs [0064] and [0065], that the device may operate in two different modes, one in which the display 12 is modified by detected motion and one in which the display is not modified.  As Marvit teaches in paragraph [0066], a possible user-initiated action for engagement/disengagement of motion sensitivity may include “moving device 10 in a particular way (e.g., movement corresponding to a particular gesture)”.
Therefore, upon the modification of Miyazawa in view of Marvit, the device would detect movement of the device, relative to gravity, by a non-zero amount (the “particular gesture” of Marvit).  The movement would switch modes of the device so that device movements would modify the display (Marvit, paragraph [0065]).  The device may then be moved to re-orient the display (Miyazawa, Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the orientation changing method of Miyazawa with the mode changing via device movement of Marvit.  One of ordinary skill would have been motivated to have made such modification because as Marvit teaches in paragraph [0006], such motion controlled toggling would benefit a user of Miyazawa by facilitating motion interface capability and easily directing the device to ignore unintended motion.


Regarding claim 39, modified Miyazawa teaches the device of claim 38 as described above.  Miyazawa further teaches the following:
the event data comprises data indicative of a particular movement of the electronic device detected by the motion sensor.  As Miyazawa shows in Fig. 8, ST14-16, the device attempts to realign the orientation of the display in response to an attitude of the device, where the changing of said attitude is interpreted as encompassing applicant’s “particular movement”, such as, for example, the user moving the device from a landscape to a portrait orientation.

Regarding claim 40, modified Miyazawa teaches the device of claim 38 as described above.  Miyazawa further teaches the following:
the motion sensor comprises an accelerometer that generates the event data.  As Miyazawa teaches in column 5, lines 29-45, a gravitational acceleration signal is received to determine a degree of inclination of the relative coordinate axes of the portable type audio player 1 with respect to the absolute coordinate axes with reference to the direction of gravitational acceleration.  Based on this determination the orientation of the user interface is set to one of the states presented in Fig.5.  

As per claim 42, Miyazawa teaches the following:
non-transitory computer-readable media, (see Fig. 1), for adjusting a displayed user interface of an electronic device, comprising computer readable code recorded thereon for:
detecting a change in orientation of the electronic device relative to a gravity vector, wherein detecting the change comprises detecting a non-zero amount of movement.  As Miyazawa teaches in column 4, line 43 – column 5, line 6, “Acceleration Sensor and Gravitational Acceleration Sensor 31”, and column 11, lines 1-25, a fall detection signal may be sent.  This detection essentially locks the device from any changes including orientation; 
enabling a mode of the electronic device in response to the detected change.   As Miyazawa further shows in Fig. 8, ST 16, upon the device remaining in a specific attitude for a predetermined period of time, the orientation of the display is set accordingly, thus “enabling a mode of the electronic device” by changing the orientation of displayed information; 
while the mode is enabled, detecting an input with the electronic device.  As Miyazawa further shows in Fig. 8, ST 16, upon the device remaining in a specific attitude for a predetermined period of time, the orientation of the display is set accordingly, thus “enabling a mode of the electronic device” by changing the orientation of displayed information;
changing the orientation of the displayed user interface on the display in response to the detected input.  See Fig. 5.
However, Miyazawa does not explicitly teach of enabling a mode of the device in response to the movement.  In a similar field of endeavor, Marvit teaches of controlling a device in response to motion of the device.  Marvit further teaches in paragraphs [0064] and [0065], that the device may operate in two different modes, one in which the display 12 is modified by detected motion and one in which the display is not modified.  As Marvit teaches in paragraph [0066], a possible user-initiated action fo engagement/disengagement of motion sensitivity may include “moving device 10 in a particular way (e.g., movement corresponding to a particular gesture)”.
Therefore, upon the modification of Miyazawa in view of Marvit, the device would detect movement of the device, relative to gravity, by a non-zero amount (the “particular gesture” of Marvit).  The movement would switch modes of the device so that device movements would modify the display (Marvit, paragraph [0065]).  The device may then be moved to re-orient the display (Miyazawa, Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the orientation changing method of Miyazawa with the mode changing via device movement of Marvit.  One of ordinary skill would have been motivated to have made such modification because as Marvit teaches in paragraph [0006], such motion controlled toggling would benefit a user of Miyazawa by facilitating motion interface capability and easily directing the device to ignore unintended motion.

Claims 30, 37, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazawa in view of Marvit as applied to claims 23, 28, and 38 above, and further in view of Nasiri et al. (US 2009/0303204), hereinafter Nasiri.

Regarding claim 30, modified Miyazawa teaches the method of claim 28 as described above.  However, Miyazawa does not explicitly teach of utilizing a magnetometer for motion sensing.  Nasiri teaches the following:
the motion sensing component comprises a magnetometer.  As Nasiri teaches in paragraph [0060], a magnetometer may be utilized for providing data about a device’s environment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the sensors of Miyazawa with the magnetometer of Nasiri.  One of ordinary skill would have been motivated to have made such modification because as Nasiri teaches in paragraph [0016], the addition of multiple types of sensors benefits a user in allowing more accurate readings of a device state.

Regarding claim 37, modified Miyazawa teaches the method of claim 23 as described above.  However, Miyazawa does not explicitly teach of utilizing a magnetometer for motion sensing and detecting a particular rotation of the device.  Nasiri teaches the following:
the detecting movement of the electronic device relative to gravity comprises detecting a particular rotation of the electronic device with a magnetometer of the electronic device.  As Nasiri teaches in paragraph [0060], a magnetometer may be utilized for providing data about a device’s environment.  As Nasiri teaches in the abstract, rotation of the device may act as a user inpt.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the sensors and mode selection of Miyazawa with the magnetometer and rotation of Nasiri.  One of ordinary skill would have been motivated to have made such modification because as Nasiri teaches in paragraph [0016], the addition of multiple types of sensors benefits a user in allowing more accurate readings of a device state.  Furthermore, one of ordinary skill in the art would have been motivated to have utilized the rotational movement of Nasiri for the mode selection of Miyazawa because as Nasiri teaches in paragraph [0014], such rotational input benefits a user in only requiring one hand to provide input.

Regarding claim 41, modified Miyazawa teaches the device of claim 38 as described above.  However, Miyazawa does not explicitly teach of utilizing a magnetometer for motion sensing.  Nasiri teaches the following:
the motion sensor comprises a magnetometer that generates the event data.  As Nasiri teaches in paragraph [0060], a magnetometer may be utilized for providing data about a device’s environment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the sensors of Miyazawa with the magnetometer of Nasiri.  One of ordinary skill would have been motivated to have made such modification because as Nasiri teaches in paragraph [0016], the addition of multiple types of sensors benefits a user in allowing more accurate readings of a device state.

Claims 32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazawa in view of Marvit as applied to claims 23, 28, and 33 above, and further in view of Uyehara et al. (US 6,154,214), hereinafter Uyehara.

Regarding claim 32, modified Miyazawa teaches the method of claim 28 as described above.  Miyazawa in view of Marvit further teaches the following:
the detecting the movement comprises detecting an output of a motion sensor of the electronic device.  As Marvit teaches in paragraph [0066], a possible user-initiated action for engagement/disengagement of motion sensitivity may include “moving device 10 in a particular way (e.g., movement corresponding to a particular gesture)”.
However, Miyazawa in view of Marvit does not expliciltiy teach of accepting a touch input to change orientation of the display.  Uyehara teaches the following:
 the detecting the input comprises detecting an output of a touch sensor of the electronic device.  As Uyehara shows in Fig. 17, upon a device being in an orientation mode, touch icons are presented to allow the user to manually select a display orientation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the orientation selection method of Miyazawa with the touch input method of Uyehara.  One of ordinary skill would have been motivated to have made such further modification because as Uyehara teaches in column 12, lines 23-32, such touch icons benefit a user in allowing the user to try different device holding methods before committing to a device orientation change.

Regarding claim 34, modified Miyazawa teaches the method of claim 33 as described above.  Miyazawa in view of Marvit further teaches the following:
the detecting the movement comprises detecting an output of a motion sensor of the electronic device.  As Marvit teaches in paragraph [0066], a possible user-initiated action for engagement/disengagement of motion sensitivity may include “moving device 10 in a particular way (e.g., movement corresponding to a particular gesture)”.
However, Miyazawa in view of Marvit does not expliciltiy teach of accepting a touch input to change orientation of the display.  Uyehara teaches the following:
 the detecting the input comprises detecting an output of a touch sensor of the electronic device.  As Uyehara shows in Fig. 17, upon a device being in an orientation mode, touch icons are presented to allow the user to manually select a display orientation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the orientation selection method of Miyazawa with the touch input method of Uyehara.  One of ordinary skill would have been motivated to have made such further modification because as Uyehara teaches in column 12, lines 23-32, such touch icons benefit a user in allowing the user to try different device holding methods before committing to a device orientation change.

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyazawa in view of Marvit as applied to claim 23 above, and further in view of Dunko (US 2008/0059888).

Regarding claim 36, modified Miyazawa teaches the method of claim 23 as described above.  However, Miyazawa does not explicitly teach of enabling a mode of the device in response to a shake movement.  Dunko further teaches the following:
the detecting movement of the electronic device relative to gravity comprises detecting a particular shake of the electronic device with an accelerometer of the electronic device.  As Dunko teaches in paragraph [0036], a user may shake a device to communicate the desire of changing the orientation of a displayed GUI.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the orientation changing method of Miyazawa with the device shaking method of Dunko.  One of ordinary skill would have been motivated to have made such modification because as Dunko teaches in paragraph [0036], an alternative to shaking the device may be a preconfigured “button” such as the HOLD key taught by Miyazawa.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175


                                                                           

						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175